DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (USPN 8,981,475) in view of Bao et al (USPN 10,276,687).
Regarding claim 1, Sharma et al disclose a contact structure, comprising:
at least one metal line 151, 157; 
a first interlayer dielectric 141 surrounding the at least one metal line, wherein a top surface of the first ILD is recessed below a top surface of the at least one metal line [see Fig. 1];
a liner 144 disposed on the first ILD and on portions of the at least one metal line;
at least one top contact 161, 167 disposed over, and in direct contact with, the at least one metal line, wherein an upper portion of the at least one top contact has a width W1 and a height H1, wherein a lower portion of the at least one top contact has a width W2 and a height H2; and
a second ILD 142 disposed over the liner and surrounding the at least one top contact.
Sharma et al do not disclose wherein W1 < W2 and H1 > H2. One such as Bao et al disclose a process of forming a contact through an ILD layer, as that disclosed by Sharma et al, wherein during the etching process that forms the contact opening the contact is formed in, more of the layer at the bottom of the opening is removed during the etching process, resulting in an inverted T-shape contact 2101 [see Fig. 21; see also col. 9, lines 14-16]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the top contact to have an inverted T-shape, such that W1 < W2 and H1 > H2, in order to form greater contact area and thus reduce current leakage.
Regarding claim 5, the prior art of Sharma et al and Bao et al disclose the contact structure of claim 1. Furthermore, Sharma et al disclose wherein the at least one top contact partially wraps around the at least one metal line [see Fig. 1].
Regarding claim 6, the prior art of Sharma et al and Bao et al disclose the contact structure of claim 5. Furthermore, Sharma et al disclose wherein the at least one top contact is present along the top surface and at least a portion of an upper sidewall of the at least one metal line [see Fig. 1].
Regarding claim 7, the prior art of Sharma et al and Bao et al disclose the contact structure of claim 1. Furthermore, Sharma et al disclose comprising:
cavities present in the liner over the at least one metal line; and
at least one via present in the second ILD over the cavities, wherein the at least one top contact is present in the at least one via and the cavities [see Fig. 1].
Regarding claim 8, the prior art of Sharma et al and Bao et al disclose the contact structure of claim 1. Furthermore, Sharma et al disclose wherein the at least one metal line 151, 157 comprises a source/drain contact of a semiconductor field effect transistor (FET) device [see Fig. 1; see also col. 4, lines 46-49].
Regarding claim 9, Sharma et al disclose a semiconductor FET device, comprising:
137;
source/drains 125, 128 on opposite sides of the at least one gate;
source/drain contacts 151, 157 disposed on the source/drains;
a first ILD 141 surrounding the source/drain contacts, wherein a top surface of the first ILD is recessed below a top surface of the source/drain contacts;
a liner 144 disposed on the first ILD and on the source/drain contacts;
top contacts 161, 167 disposed over, and in direct contact with, the source/drain contacts, wherein an upper portion has a width W1 and a height H1, wherein a lower portion of the top contacts has a width W2 and a height H2; and
a second ILD 142 disposed over the liner and surrounding the top contacts.
Sharma et al do not disclose wherein W1 < W2 and H1 > H2. One such as Bao et al disclose a process of forming a contact through an ILD layer, as that disclosed by Sharma et al, wherein during the etching process that forms the contact opening the contact is formed in, more of the layer at the bottom of the opening is removed during the etching process, resulting in an inverted T-shape contact 2101 [see Fig. 21; see also col. 9, lines 14-16]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the top contact to have an inverted T-shape, such that W1 < W2 and H1 > H2, in order to form greater contact area and thus reduce current leakage.
Regarding claim 11, the prior art of Sharma et al and Bao et al disclose the contact structure of claim 9. Furthermore, Sharma et al disclose wherein the at least one top contact partially wraps around the at least one metal line [see Fig. 1].
Regarding claim 12, the prior art of Sharma et al and Bao et al disclose the contact structure of claim 11. Furthermore, Sharma et al disclose wherein the at least one top contact is 
Regarding claim 13, the prior art of Sharma et al and Bao et al disclose the contact structure of claim 9. Furthermore, Sharma et al disclose comprising:
cavities present in the liner over the at least one metal line; and
at least one via present in the second ILD over the cavities, wherein the at least one top contact is present in the at least one via and the cavities [see Fig. 1].

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (USPN 8,981,475) in view of Bao et al (USPN 10,276,687) as applied to claims 1 and 9 above, and further in view of Ho et al (US Patent Application Publication 2021/0134964).
Regarding claims 3 and 10, the prior art of Sharma et al and Bao et al disclose the contact structure of claim 1 and the semiconductor FET device of claim 9; neither Sharma et al nor Bao et al disclose wherein the liner comprises a material selected from the group consisting of: SiC, SiCO, and combinations thereof. Rather, Sharma et al disclose wherein the liner is formed of, exemplarily, SiN or SiCN, but wherein “other appropriate materials may be used” [see col. 4, lines 26-32]. One such as Ho et al disclose a similar liner 602 formed over a first ILD 118, wherein the liner may comprise SiN, SiC, or the like [see paragraph 0035]. It would have been obvious to one of ordinary skill in the art to replace the SiN of Sharma et al with SiC, because Ho et al teach that they are known alternative materials for the purpose. It has been held that simple substitution of one known material for another to obtain predictable results is obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Claims 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US Patent Application Publication 2021/0134964) in view of Sharma et al (USPN 8,981,475) and Bao et al (USPN 10,276,687).
Regarding claim 14, Ho et al disclose a method of forming a contact structure, comprising:
patterning at least one trench 1302 in a first ILD 118 over the source/drains 104, 106 [see Fig. 13];
forming at least one metal line 120 in the at least one trench [see Fig. 14];
depositing a liner 602 on the first ILD and on the at least one metal liner [see Fig. 15; see also paragraph 0035];
depositing a second ILD 128 onto the liner [see Fig. 15; see also paragraph 0035]; and
forming at least one top contact 130 in the second ILD and the liner over, and in direct contact with, the at least one metal line, wherein an upper portion of the at least one top contact has a width W1 and a height H1, wherein a lower portion of the at least one top contact has a width W2 and a height W2.
Ho et al do not disclose recessing the first ILD such that a top surface of the first ILD is recessed below a top surface of the at least one metal line. One such as Sharma et al disclose a substantially similar structure, albeit largely silent on the method by which it is formed. Sharma et al disclose wherein the top surface of the first ILD 141 is recessed below the top surface of the at least one metal line 151, 157 [see Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of invention to recess the first ILD below the top surface of the at least one metal line, in order to allow the top contact to at least partially wrap around the metal line, which is shown in an alternate embodiment of Ho et al to be desirable [see Fig. 9]. 
Furthermore, neither Ho et al nor Sharma et al disclose W1 < W2 and H1 > H2. One such as Bao et al disclose a process of forming a contact through an ILD layer, as that disclosed by Ho et al and Sharma et al, wherein during the etching process that forms the contact opening the contact is formed in, more of the layer at the bottom of the opening is removed during the etching process, resulting in an inverted T-shape contact 2101 [see Fig. 21; see also col. 9, lines 14-16]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the top contact to have an inverted T-shape, such that W1 < W2 and H1 > H2, in order to form greater contact area and thus reduce current leakage.
Regarding claim 15, the prior art of Ho et al, Sharma et al and Bao et al disclose the method of claim 14. Furthermore, Ho et al disclose comprising:
patterning at least one via in the second ILD over the at least one metal line;
indenting the liner 602 through the at least one via to form cavities in the liner over the at least one metal line; and
forming the at least one top contact in the at least one via and the cavities [see Fig. 15].
Regarding claim 16, the prior art of Ho et al, Sharma et al and Bao et al disclose the method of claim 14. Furthermore, Ho et al disclose wherein the at least one top contact follows a contour of the liner and partially wraps around the at least one metal line [see Fig. 9].
Regarding claim 17, the prior art of Ho et al, Sharma et al and Bao et al disclose the method of claim 16. Furthermore, Ho et al disclose wherein the at least one top contact is present along the top surface and at least a portion of an upper sidewall of the at least one metal line [see Fig. 9].
Regarding claim 18, the prior art of Ho et al, Sharma et al and Bao et al disclose the method of claim 15. Furthermore, Ho et al disclose wherein openings into the cavities at a bottom of the at least one via have a width b and the cavities have a height a, wherein a < b [see Fig. 15].
Regarding claim 19, the prior art of Ho et al, Sharma et al and Bao et al disclose the method of claim 14. Furthermore, Ho et al disclose wherein the at least one trench is patterned in 
Regarding claim 20, Ho et al disclose a method of forming a semiconductor FET device, comprising:
forming a device structure comprising at least one gate 108, source/drains 104, 106 on opposite sides of the at least one gate, and a first ILD 118 disposed over the source/drains and surrounding the at least one gate;
patterning trenches 1302 in the first ILD over the source/drains [see Fig. 13];
forming source/drain contacts 120 in the trenches [see Fig. 14];
depositing a liner 602 on the first ILD and on the source/drain contacts [see Fig. 15; see also paragraph 0035];
depositing a second ILD 128 onto the liner [see Fig. 15; see also paragraph 0035]; and
forming top contacts 130 in the second ILD and the liner over, and in direct contact with, the source/drain contacts, wherein an upper portion of the top contacts has a width W1 and a height H1, wherein a lower portion of the at least one top contact has a width W2 and a height W2.
Ho et al do not disclose recessing the first ILD such that a top surface of the first ILD is recessed below a top surface of the source/drain contacts. One such as Sharma et al disclose a substantially similar structure, albeit largely silent on the method by which it is formed. Sharma et al disclose wherein the top surface of the first ILD 141 is recessed below the top surface of the source/drain contacts 151, 157 [see Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of invention to recess the first ILD below the top surface of the source/drain contacts, in order to allow the top contact to at least partially wrap around the contacts, which is shown in an alternate embodiment of Ho et al to be desirable [see Fig. 9]. 
Ho et al nor Sharma et al disclose W1 < W2 and H1 > H2. One such as Bao et al disclose a process of forming a contact through an ILD layer, as that disclosed by both Ho et al and Sharma et al, wherein during the etching process that forms the contact opening the contact is formed in, more of the layer at the bottom of the opening is removed during the etching process, resulting in an inverted T-shape contact 2101 [see Fig. 21; see also col. 9, lines 14-16]. It would have been obvious to one of ordinary skill in the art at the time of invention to form the top contact to have an inverted T-shape, such that W1 < W2 and H1 > H2, in order to form greater contact area and thus reduce current leakage.
Regarding claim 21, the prior art of Ho et al, Sharma et al and Bao et al disclose the method of claim 20. Furthermore, Ho et al disclose comprising:
patterning vias in the second ILD over the source/drain contacts;
indenting the liner 602 through the vias to form cavities in the liner over the source/drain contacts; and
forming the top contacts in the vias and the cavities [see Fig. 15].
Regarding claim 22, the prior art of Ho et al, Sharma et al and Bao et al disclose the method of claim 20. Furthermore, Ho et al disclose wherein the liner 602 comprises a material selected from the group consisting of: SiC, SiCO, and combinations thereof [see paragraph 0035].
Regarding claim 23, the prior art of Ho et al, Sharma et al and Bao et al disclose the method of claim 14. Furthermore, Ho et al disclose wherein at least one of the top contacts follows a contour of the liner and partially wraps around an underlying one of the source/drain contacts [see Fig. 9].
Regarding claim 24, the prior art of Ho et al, Sharma et al and Bao et al disclose the method of claim 23. Furthermore, Ho et al disclose wherein the at least one top contact is present 
Regarding claim 25, the prior art of Ho et al, Sharma et al and Bao et al disclose the method of claim 20. Furthermore, Ho et al disclose wherein openings into the cavities bottoms of the vias have a width b and the cavities have a height a, wherein a < b [see Fig. 15].

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 2, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the top surface of the first ILD is recessed by an amount x below the top surface of the at least one metal line, wherein x is from 5 nm to about 25 nm and ranges therebetween; and regarding dependent claim 4, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the liner has a thickness of from about 2 nm to about 8 nm and ranges therebetween.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899